Title: From Thomas Jefferson to Arthur S. Brockenbrough, 3 January 1826
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Jan. 3. 26.
The temporary bell should be placed on the ridge of the roof of the Pavilion in which the books now are, on a small gallows exactly as the tavern bells are. you will contrive how the cord may be protected from the trickish ringings of the students. when the clock comes from Richmond, it should be placed before a window of the book room of the same house, the face so near the window as that it’s time may be read thro’ the window from the outside. I pray you to have our last advertisement printed in letter sheets. I have letters waiting till I can get these, so that I pray dispatch with them. a couple of dozen for my self would probably carry me through the year. it will be indispensable to have them every year.it is high time to have our bookcases in hand, and to be pressed as the books cannot be opened until the shelves are ready to recieve them. the boxes from France, lately shipped from N. York must be now arrived at Richmond. affectionately yoursTh: Jefferson